UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 21, 2010 Zynex, Inc. (Exact name of Registrant as specified in its charter) Nevada 33-26787-D 90-0275169 (State or other (Commission (I.R.S. Employer jurisdiction File Number) Identification No.) of incorporation) 9990 Park Meadows Drive Lone Tree, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 703-4906 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On July 21, 2010, Zynex, Inc. (the “Company”) mailed to its shareholders a letter from Thomas Sandgaard, the Company’s President and Chief Executive Officer, enclosing the Company’s July 2010 shareholder newsletter highlighting the Company’s operations.A copy of the letter with the attached shareholder newsletter is furnished herewith as Exhibit 99.1. In accordance with General Instruction B.2 of Form 8-K, the information in this Item shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing. Statements made in the letter and the shareholder newsletter include forward-looking statements that are not historical facts. Each of these forward-looking statements involves risks and uncertainties. Actual results or developments may differ materially from those expressed or implied in these forward-looking statements. Factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to, the need to obtain additional capital in order to grow our business, our ability to engage additional sales representatives, the need to obtain FDA clearance and CE marking of new products, the acceptance of new products as well as existing products by doctors and hospitals, larger competitors with greater financial resources, the need to keep pace with technological changes, our dependence on the reimbursement from insurance companies for products sold or rented to our customers, acceptance of our products by health insurance providers, our dependence on third party manufacturers to produce our goods on time and to our specifications, implementation of our sales strategy including a strong direct sales force, the uncertain outcome of pending material litigation and other risks described in the Company’s filings with the Securities and Exchange Commission, including the “Risk Factors” section of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Letter from Thomas Sandgaard to the Shareholders of Zynex, Inc. dated July 14, 2010 with July 2010 Shareholder Newsletter SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Zynex, Inc. Date: July 21, 2010 By: /s/ Fritz Allison Fritz Allison, Chief Financial Officer EXHIBIT INDEX Exhibit No.
